DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-20 are pending.

Drawings
The Drawings filed on 14 May 2019 have been acknowledged. 
	
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner finds the title of the invention, “LOAD UNIT RECOMMENDATIONS SYSTEM”, does not sufficiently describe the current scope of the claims. The examiner suggests applicant amend the title of the invention to incorporate aspects of the features including the DBMS, monitoring of queries, access frequency, threshold values, etc. Appropriate action is required. 
informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a)”.

Applicant is reminded of the proper content of an abstract of the disclosure. The abstract of the disclosure is objected to because the abstract contains implied terms. Phrases should not be used which are implicit (e.g., "…Some embodiments may further..."). The examiner notes the use of the term “may”, with reference to some embodiments, does not definitively indicate the invention is actually performing the impacted function. 
Also, the examiner notes the abstract merely repeats information disclosed within the claim language. The form and legal phraseology often used in patent claims should be avoided. Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent, US 10650017, to Anurag Windlass Gupta et al, hereinafter “Gupta”.

Regarding claim 1, Gupta teaches a method (Gupta, col 4, ln 4-6, discloses a number of different methods and techniques to implement tiered storage for data processing are then discussed, some of which are illustrated in accompanying flowcharts) comprising: monitoring queries executed by a database management system (DBMS) including a database object (Gupta, col 3, ln 50-51, discloses tracking access statistics for the different portions of the data. Further, col 12, ln 35-44, discloses tracking statistics may indicate that a group of data blocks in the data set is most frequently accessed and thus these data blocks may obtained and stored in local ; determining an access frequency of the database object based upon the monitoring (Gupta, col 11, ln 28-38, discloses local data management may implement statistics tracking such as data portion access tracking to determine how frequently data portions are accessed (e.g., how often are individual data blocks read to execute a processing request). Data portion access tracking may, in various embodiments, implement the statistics determinations discussed below with regard to FIG. 9, for example by maintaining account of the number of times a portion of data is accessed, as well as a time since the data portion was last accessed); determining relative access counter information for the database object based at least in part on the access frequency (Gupta, col 13, ln 23-32, discloses access statistics may be tracked for portions of the data set locally maintained at the data processor. In some embodiments, an access count for each portion may be incremented each time the portion is accessed. The time since the last access may also be maintained, in some embodiments. A timestamp may be recorded at the last access. As indicated at 920 a decay function may be applied to the access statistics according to a time since the last access for the portion(s) to determine weighted access statistics for the portion(s), in various embodiments); generating a sorted element based on the relative access counter information (Gupta, col 13, ln 36-45, discloses if a data portion was last accessed 1 day ago, then the decay function may reduce the count for the portion by ⅕, whereas if the last access for a portion were 1 week ago, then the count may be reduced by ½. Gupta, col 13, ln 50-52, discloses in some embodiments, a ranking selection may be implemented to choose a lowest ranked number of portions according to the weighted access statistics); determining threshold values based on threshold information and the sorted element (Gupta, col 13, ln 39-52, discloses data that is frequently accessed at one point time does not remain in the local storage if the accesses do not subsequently continue, preventing a rare access scenario (e.g., an infrequent processing request) from dominating the local storage capacity of more recently (but less frequently) accessed portions … one of the portion(s) may be selected for removal from local storage based, at least in part, on the weighted access statistics. For instance, a count threshold may be implemented that removes portions with counts below the threshold); and determining a load unit for the database object based on the sorted element and the threshold values (Gupta, col 10, ln 56-67 through Gupta, .  

Regarding claim 2, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches updating a database schema associated with the DBMS based on the load unit (Gupta, col 12, ln 39-47, discloses predicted usage of data (determined according to various statistical analyses of access statistics .  

Regarding claim 3, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches determining the threshold values comprises: determining a hot object threshold (HOT) value based on a frequency access threshold and the sorted element (Gupta, col 13, ln 36-39, discloses if a data portion was last accessed 1 day ago, then the decay function may reduce the count for the portion by ⅕, whereas if the last access for a portion were 1 week ago, then the count may be reduced by ½); and determining a cold object threshold (COT) value based on an in-frequency access threshold and the sorted element (Gupta, col 13, ln 40-45, discloses data that is frequently accessed at one point time does not remain in the local storage if the accesses do not subsequently continue, preventing a rare access scenario (e.g., an infrequent processing request) from dominating the local storage capacity of more recently (but less frequently) accessed portions).  

Regarding claim 4, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches determining the load unit for the database object comprises comparing the relative access counter information to at least one of the COT value or the HOT value (Gupta, col 13, ln 46-52, discloses one of the .  

Regarding claim 5, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches determining the load unit comprises: identifying a first recommendation result associated with the database object, the first recommendation result having a first granularity (Gupta, col 13, ln 36-38, discloses if a data portion was last accessed 1 day ago, then the decay function may reduce the count for the portion by ⅕); identifying a second recommendation result associated with the database object, the second recommendation result having a second granularity (Gupta, col 13, ln 38-39, discloses if the last access for a portion were 1 week ago, then the count may be reduced by ½); and  190073US01Atty. Dkt. No. 1933.5370000- 24 - selecting the first recommendation result or the second recommendation result based at least in part on comparing the first granularity to the second granularity (Gupta, col 13, ln 40-45, discloses data that is frequently accessed at one point time does not remain in the local storage if the accesses do not subsequently continue, preventing a rare access scenario (e.g., an infrequent processing request) from dominating the local storage capacity of more recently (but less frequently) accessed portions).  

Regarding claim 6, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches determining the load unit comprises: determining a workload previously executed within the DBMS (Gupta, col 6, ln 50-59, discloses a client's use for the data may also affect the configuration of the data management system used to store the data. For instance, for certain types of data analysis and other operations, such as those that aggregate large sets of data from small numbers of columns within each row, a columnar database table may provide more efficient performance. In other words, column information from database tables may be stored into data blocks on disk, rather than storing entire rows of columns in each data block (as in traditional database schemes)); replaying the workload in a shadow system implementing the load unit (Gupta, col 12, ln 31-39, discloses the access statistics, such as those collected for portions of a data set, discussed below with regard to FIG. 9, may be utilized to pre-load or obtain portions of the data set likely to be accessed. For example, tracking statistics may indicate that a group of data blocks in the data set is most frequently accessed and thus these data blocks may obtained and stored in local storage at the data processor prior to the execution of processing requests); and evaluating performance of the shadow system during the replaying of the workload (Gupta, col 13, ln 3-19, discloses once the requested portion(s) are obtained, the processing request may be executed by the data processor based, at least in part, on the obtained portion(s) from the remote data store. For instance, if the obtained portions are user data, then the user data may be accessed or evaluated with respect to the conditions or criteria for executing the request. In another example, if the obtained portions are metadata describing user data in the data set, then the metadata .  

Regarding claim 7, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches the load unit indicates that the database object should be processed as column loadable (Gupta, col 10, ln 22-27, discloses compute node may communicate with local storage devices to access locally maintained metadata portion(s) of a data set and locally maintained user data portion(s) 544, which may store a plurality of data blocks for multiple columns of a columnar database table, in order to execute processing requests).  

Regarding claim 8, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches the database object includes at least one of a database table, a database partition, or a database column (Gupta, col 13, ln 52-62, discloses once selected, the portion may be flushed from local storage to update the corresponding portion in a data set maintained at the remote data store, as indicated at 940. For example, the selected portion may be used to overwrite the corresponding portion in the remote data store (so that the value(s) of the portion are now stored in the remote data store). Then the selected portion may be reclaimed, marked for deletion or .  

Regarding claim 9, Gupta teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device (Gupta, col 13, ln 65-67, through Gupta, col 14, ln 1-7, disclose the methods may be implemented by a computer system (e.g., a computer system as in FIG. 10) that includes one or more processors executing program instructions stored on a computer-readable storage medium coupled to the processors. The program instructions may be configured to implement the functionality described herein (e.g., the functionality of various servers and other components that implement the network-based virtual computing resource provider described herein)), cause the at least one computing device to perform operations comprising: monitoring queries executed by an in-memory database (Gupta, col 3, ln 50-51, discloses tracking access statistics for the different portions of the data. Further, col 12, ln 35-44, discloses tracking statistics may indicate that a group of data blocks in the data set is most frequently accessed and thus these data blocks may obtained and stored in local storage at the data processor prior to the execution of processing requests. In another example, predicted usage of data (determined according to various statistical analyses of access statistics discussed above) may be used to identify which portions of the data set to obtain and maintain in local storage without or before receiving a processing request that requires the data for execution. Gupta, col 6, ln 39-55, discloses processing data utilizing another data storage service for tiered storage. A data warehouse service ; determining an access frequency of a database object based upon the monitoring (Gupta, col 11, ln 28-38, discloses local data management may implement statistics tracking such as data portion access tracking to determine how frequently data portions are accessed (e.g., how often are individual data blocks read to execute a processing request). Data portion access tracking may, in various embodiments, implement the statistics determinations discussed below with regard to FIG. 9, for example by maintaining account of the number of times a portion of data is accessed, as well as a time since the data portion was last accessed); determining relative access counter information for the database object based at least in part on the access frequency (Gupta, col 13, ln 23-32, discloses access statistics may be tracked for portions of the data set locally maintained at the data processor. In some embodiments, an access count for each portion may be incremented each time the portion is accessed. The time since the last access may also be maintained, in some embodiments. A timestamp may be recorded at the last access. As indicated at 920 a decay function may be applied to the access statistics according to a time since the last ; generating a first sorted element based on the relative access counter information and a first type of database object (Gupta, col 13, ln 36-45, discloses if a data portion was last accessed 1 day ago, then the decay function may reduce the count for the portion by ⅕, whereas if the last access for a portion were 1 week ago, then the count may be reduced by ½. Gupta, col 13, ln 50-52, discloses in some embodiments, a ranking selection may be implemented to choose a lowest ranked number of portions according to the weighted access statistics); determining threshold values based on threshold information and a second sorted element associated with a second type of database object (Gupta, col 13, ln 39-52, discloses data that is frequently accessed at one point time does not remain in the local storage if the accesses do not subsequently continue, preventing a rare access scenario (e.g., an infrequent processing request) from dominating the local storage capacity of more recently (but less frequently) accessed portions … one of the portion(s) may be selected for removal from local storage based, at least in part, on the weighted access statistics. For instance, a count threshold may be implemented that removes portions with counts below the threshold); and determining a load unit for the database object based on the first sorted element and the threshold values (Gupta, col 10, ln 56-67 through Gupta, col 11, ln 1-11, disclose data processing engine may implement request execution planning to perform various operations to optimize execution performance, including determining whether additional data needs to be retrieved from the remote data store. For instance, request execution planning may access locally maintained metadata portions (either in memory or in persistent storage via local storage interface) .  

Regarding claim 10, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches determining the load unit comprises: 190073US01Atty. Dkt. No. 1933.5370000-25 -identifying a first recommendation result associated with the database object (Gupta, col 13, ln 36-38, discloses if a data portion was last accessed 1 day ago, then the decay function may reduce the count for the portion by ⅕), the first recommendation result having a first granularity (Gupta, col 13, ln 38-39, discloses if the last access for a portion were 1 week ago, then the count may be reduced by ½); identifying a second recommendation result associated with the database object (Gupta, col 13, ln 36-38, discloses if a data portion was last accessed 1 day ago, then the decay function ⅕), the second recommendation result having a second granularity (Gupta, col 13, ln 38-39, discloses if the last access for a portion were 1 week ago, then the count may be reduced by ½); and selecting the first recommendation result or the second recommendation result based at least in part on comparing the first granularity to the second granularity (Gupta, col 13, ln 40-45, discloses data that is frequently accessed at one point time does not remain in the local storage if the accesses do not subsequently continue, preventing a rare access scenario (e.g., an infrequent processing request) from dominating the local storage capacity of more recently (but less frequently) accessed portions).  

Regarding claim 11, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches determining the load unit comprises: determining a workload previously executed within the DBMS in-memory database (Gupta, col 6, ln 50-59, discloses a client's use for the data may also affect the configuration of the data management system used to store the data. For instance, for certain types of data analysis and other operations, such as those that aggregate large sets of data from small numbers of columns within each row, a columnar database table may provide more efficient performance. In other words, column information from database tables may be stored into data blocks on disk, rather than storing entire rows of columns in each data block (as in traditional database schemes)); replaying the workload in a shadow system implementing the load unit (Gupta, col 12, ln 31-39, discloses the access statistics, such as those collected for portions of a data set, discussed below with regard to FIG. 9, may be utilized to pre-load or obtain portions of ; and evaluating performance of the shadow system during the replaying of the workload (Gupta, col 13, ln 3-19, discloses once the requested portion(s) are obtained, the processing request may be executed by the data processor based, at least in part, on the obtained portion(s) from the remote data store. For instance, if the obtained portions are user data, then the user data may be accessed or evaluated with respect to the conditions or criteria for executing the request. In another example, if the obtained portions are metadata describing user data in the data set, then the metadata may be evaluated to locate data portions of user data to evaluate, prune I/O operations, or perform other optimizations to the execution of the processing request. If different or additional portion(s) are not needed at the data processor to process the processing request, the data processor may execute the processing request based on the data that is already maintained locally at the data processor).  

Regarding claim 12, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches the threshold information includes at least one of a frequent access threshold or an in-frequent access threshold (Gupta, col 13, ln 40-45, discloses data that is frequently accessed at one point time does not remain in the local storage if the accesses do not subsequently continue, preventing a rare .  

Regarding claim 13, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches the operations further comprising updating a database schema based upon the load unit (Gupta, col 12, ln 39-47, discloses predicted usage of data (determined according to various statistical analyses of access statistics discussed above) may be used to identify which portions of the data set to obtain and maintain in local storage without or before receiving a processing request that requires the data for execution. In some embodiments, portions of the data set may be initially identified, obtained, and stored according to an assignment scheme (e.g., a hash-based distribution)).  

Regarding claim 14, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches the load unit indicates that the database object should be processed as column loadable (Gupta, col 10, ln 22-27, discloses compute node may communicate with local storage devices to access locally maintained metadata portion(s) of a data set and locally maintained user data portion(s) 544, which may store a plurality of data blocks for multiple columns of a columnar database table, in order to execute processing requests).  

Regarding claim 15, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches the database object includes at least one of a database table, a database partition, or a database column (Gupta, col 13, ln 52-62, discloses once selected, the portion may be flushed from local storage to update the corresponding portion in a data set maintained at the remote data store, as indicated at 940. For example, the selected portion may be used to overwrite the corresponding portion in the remote data store (so that the value(s) of the portion are now stored in the remote data store). Then the selected portion may be reclaimed, marked for deletion or as available to be overwritten with a new portion of data obtained from the remote data store (as discussed above with regard to FIG. 8)).  

Regarding claim 16, Gupta teaches a database management system (DBMS) (Gupta, col 6, ln 43-51, discloses A data warehouse service as discussed below may offer clients a variety of different data management services, according to their various needs. In some cases, clients may wish to store and maintain large of amounts data, such as sales records marketing, management reporting, business process management, budget forecasting, financial reporting, website analytics, or many other types or kinds of data. A client's use for the data may also affect the configuration of the data management system used to store the data) comprising: a memory; secondary storage; and one or more processors and/or circuits coupled to the memory and secondary storage (Gupta, col 15, ln 14-24, discloses system memory may be configured to store program instructions and/or data accessible by processor. In various embodiments, system memory may be implemented using any suitable memory technology, such as static random access memory (SRAM), synchronous dynamic RAM (SDRAM), nonvolatile/Flash-type memory, or any other type of memory. In the , and configured to: monitor queries executed by the DBMS (Gupta, col 3, ln 50-51, discloses tracking access statistics for the different portions of the data. Further, col 12, ln 35-44, discloses tracking statistics may indicate that a group of data blocks in the data set is most frequently accessed and thus these data blocks may obtained and stored in local storage at the data processor prior to the execution of processing requests. In another example, predicted usage of data (determined according to various statistical analyses of access statistics discussed above) may be used to identify which portions of the data set to obtain and maintain in local storage without or before receiving a processing request that requires the data for execution. Gupta, col 6, ln 39-55, discloses processing data utilizing another data storage service for tiered storage. A data warehouse service as discussed below may offer clients a variety of different data management services. In some cases, clients may wish to store and maintain large of amounts data, such as sales records marketing, management reporting, business process management, budget forecasting, financial reporting, website analytics, or many other types or kinds of data. A client's use for the data may also affect the configuration of the data management system used to store the data. For instance, for certain types of data analysis and other operations, such as those that aggregate large sets of data from small numbers of columns within each row, a columnar database table may provide more efficient performance);190073US01Atty. Dkt. No. 1933.5370000-26 - determine an access frequency of a database object of the DBMS based upon the monitoring (Gupta, col 11, ln 28-38, discloses local data management may implement statistics ; determine relative access counter information for the database object based at least in part on the access frequency (Gupta, col 13, ln 23-32, discloses access statistics may be tracked for portions of the data set locally maintained at the data processor. In some embodiments, an access count for each portion may be incremented each time the portion is accessed. The time since the last access may also be maintained, in some embodiments. A timestamp may be recorded at the last access. As indicated at 920 a decay function may be applied to the access statistics according to a time since the last access for the portion(s) to determine weighted access statistics for the portion(s), in various embodiments); generate a sorted element based on the relative access counter information (Gupta, col 13, ln 36-45, discloses if a data portion was last accessed 1 day ago, then the decay function may reduce the count for the portion by ⅕, whereas if the last access for a portion were 1 week ago, then the count may be reduced by ½. Gupta, col 13, ln 50-52, discloses in some embodiments, a ranking selection may be implemented to choose a lowest ranked number of portions according to the weighted access statistics); determine threshold values based on threshold information and the sorted element (Gupta, col 13, ln 39-52, discloses data that is frequently accessed at one point time does not remain in the local storage if the accesses do not subsequently ; and determine a load unit for the database object based on the sorted element and the threshold values (Gupta, col 10, ln 56-67 through Gupta, col 11, ln 1-11, disclose data processing engine may implement request execution planning to perform various operations to optimize execution performance, including determining whether additional data needs to be retrieved from the remote data store. For instance, request execution planning may access locally maintained metadata portions (either in memory or in persistent storage via local storage interface) to evaluate zone maps (e.g., indicating a range of values stored in a data portion, such as a data block or chunk), bloom filters (e.g., indicating whether certain query predicates or conditions are not satisfied by values in the data portion), or other probabilistic data structures (e.g., generated by hyperloglog), which may be implemented to prune or identify portions of the data set which do not need to be read in order to satisfy a processing request. Additionally metadata may describe the contents of locally maintained user data, as well as the contents of the data set as a whole. Metadata may be retrieved from data storage service via remote storage interface in order to obtain more descriptive metadata for optimize a processing request execution, in some embodiments (e.g., obtaining additional probabilistic data structures, more fine grained zone maps (data block level, as opposed to a zone map for a group of data blocks). Like the user data, , the load unit indicating whether to load the database object into the memory or load a portion of the database object into the memory (Gupta, col 3, ln 23-32, discloses data store may maintain the entire database table or structured data object upon which processing requests are executed. Data processor may implement some local storage resources (e.g., attached block-based storage devices) to locally and persistently maintain portions of data set. When a processing request is received, a determination may be made as to whether the locally maintained portion(s) are sufficient to execute the processing request. If not then, as discussed below with regard to FIG. 8, a request for portion(s) may be made to data store, which may return portion(s). Data processor may then maintain the requested portions as part of locally maintained portions for executing the processing request).  

Regarding claim 17, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches the one or more processors and/or circuits are further configured to update a database schema associated with the DBMS based on the load unit (Gupta, col 12, ln 39-47, discloses predicted usage of data (determined according to various statistical analyses of access statistics discussed above) may be used to identify which portions of the data set to obtain and maintain in local storage without or before receiving a processing request that requires the data for execution. In some embodiments, portions of the data set may be initially identified, obtained, and stored according to an assignment scheme (e.g., a hash-based distribution)).  

Regarding claim 18, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches to determine the load unit, the one or more processors and/or circuits are further configured to: identify a first recommendation result associated with the database object, the first recommendation result having a first granularity (Gupta, col 13, ln 36-38, discloses if a data portion was last accessed 1 day ago, then the decay function may reduce the count for the portion by ⅕); identify a second recommendation result associated with the database object, the second recommendation result having a second granularity  (Gupta, col 13, ln 38-39, discloses if the last access for a portion were 1 week ago, then the count may be reduced by ½); and select the first recommendation result or the second recommendation result based at least in part on comparing the first granularity to the second granularity (Gupta, col 13, ln 40-45, discloses data that is frequently accessed at one point time does not remain in the local storage if the accesses do not subsequently continue, preventing a rare access scenario (e.g., an infrequent processing request) from dominating the local storage capacity of more recently (but less frequently) accessed portions).  

Regarding claim 19, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches to determine the load unit, the one or more processors and/or circuits are further configured to: determine a workload previously executed within the DBMS (Gupta, col 6, ln 50-59, discloses a client's use for the data may also affect the configuration of the data management system used to ; replay the workload in a shadow system implementing the load unit (Gupta, col 12, ln 31-39, discloses the access statistics, such as those collected for portions of a data set, discussed below with regard to FIG. 9, may be utilized to pre-load or obtain portions of the data set likely to be accessed. For example, tracking statistics may indicate that a group of data blocks in the data set is most frequently accessed and thus these data blocks may obtained and stored in local storage at the data processor prior to the execution of processing requests); and evaluate performance of the shadow system during the replaying of the workload (Gupta, col 13, ln 3-19, discloses once the requested portion(s) are obtained, the processing request may be executed by the data processor based, at least in part, on the obtained portion(s) from the remote data store. For instance, if the obtained portions are user data, then the user data may be accessed or evaluated with respect to the conditions or criteria for executing the request. In another example, if the obtained portions are metadata describing user data in the data set, then the metadata may be evaluated to locate data portions of user data to evaluate, prune I/O operations, or perform other optimizations to the execution of the processing request. If different or additional portion(s) are not needed at the data processor to process the processing request, the data processor .  

Regarding claim 20, the Gupta teaches the claimed invention substantially as claimed, and Gupta further teaches the database object includes at least one of a database table, a database partition, or a database column (Gupta, col 13, ln 52-62, discloses once selected, the portion may be flushed from local storage to update the corresponding portion in a data set maintained at the remote data store, as indicated at 940. For example, the selected portion may be used to overwrite the corresponding portion in the remote data store (so that the value(s) of the portion are now stored in the remote data store). Then the selected portion may be reclaimed, marked for deletion or as available to be overwritten with a new portion of data obtained from the remote data store (as discussed above with regard to FIG. 8)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta (US PGPub 20200036787) discloses identifying a history of access patterns to identify the access rates for at least the most recently accessed or most frequently accessed data blocks. 
Sinha (US PGPub 20170235590) discloses determining access frequency for data items. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        2/13/2021